Final order reversed on the law and respondent commissioners directed to reinstate the designating petition of the appellants. Memorandum: That the use of “ 8 ” in the authenticating affidavit is an unintentional error is shown by the other contents of Exhibit No. 2. Such obvious error could not be a means of fraud and is not fatal. The decision below should be reversed and the respondent commissioners directed to reinstate the designating petition of the appellants. All concur. (The final order declares the designating petition of appellants to be void and restrains defendant Board of Elections from placing the names of appellants on the ballot as candidates for positions in the. American Labor Party primary election to be held March 28, 1944.) Present — Cunningham, P. J., Taylor, Harris, MeCurn and Larkin, JJ.